 

Exhibit 10.5

 

AMENDMENT NO. 1 TO EMPLOYMENT AGREEMENT

 

This AMENDMENT NO. 1 (the “Amendment”) is made as of February 8, 2017, to that
certain Employment Agreement, dated September 17, 2014, is made by and between
Diego Pellicer Worldwide, Inc., a Delaware corporation (the “Company”) and Ron
Throgmartin (the “Executive”) with each sometimes referred to as a “Party” and
collectively as the “Parties”.

 

B A C K G R O U N D:

 

WHEREAS, the Board of Directors has authorized this Amendment to the Employment
Agreement, authorizing the payment of additional incentive compensation to Ron
Throgmartin, the Company’s Chief Executive Officer for his outstanding services
rendered to the Company.

 

NOW, THEREFORE, in consideration of the mutual promises made to each other and
for other good and valuable consideration, the receipt of which is acknowledged
by the Company, the Parties agree as follows:

 

1. Amendment.

 

The Employment Agreement is hereby amended by deleting Section 4. (c) thereof in
its entirety and inserting the following new Section 4. (c) in lieu thereof:

 

(c) Equity Incentive Compensation. In consideration of the Executive’s valuable
services rendered to the Company and provided that the Executive is employed by
and rendering services to the Company on each such date , the Company shall
issue to the Executive, calculated, initially as of February 1, 2017, and
thereafter, on each successive February 1st throughout the Initial Term of this
Agreement (the “February 1st Adjustment Date”), a combination of stock grants
and stock options so that the Executive shall have a beneficial stock ownership
position equal to ten (10%) percent of the Company’s outstanding common shares
(the “Executive Beneficial Ownership Position”), issuable as soon as practicable
following each such February 1st Adjustment Date. No Company common shares
purchased or stock grants earned by the Executive, whether open market or
purchased from and issued directly by the Company shall be included when
calculating the Executive Beneficial Ownership Position but “Executive Stock
Option”, defined in Section 4 (c)(i) below, shall be included in all such
calculations. The Executive Beneficial Ownership Position shall be comprised of,
issued and maintained as follows:

 

(i) First Year Non-Qualified Stock Option. The Company shall issue to the
Executive a one-time, non-qualified stock option to purchase that number of the
Company’s restricted common shares in an amount equal to five (5%) percent of
the Company’s outstanding common shares as of February 1, 2017 (the Executive
Stock Option”), which shall be exercisable at the election of the Executive
anytime during the 10-year period following the date of grant, at the exercise
price of $.25 per share; that the Executive Stock Option shall vest fifty (50%)
percent on August 1, 2017, and fifty (50%) percent on February 1, 2018, and;
that when such Executive Stock Option is properly exercised, the Company
restricted common shares issued thereunder shall be deemed validly issued, fully
paid and non-assessable; that for purposes of reporting to the applicable
regulatory agencies, the value assigned to these Stock Options such be
determined by the Company’s Chief Financial Officer, applying acceptable
valuation formulae used for such purposes; it is the intention of the Parties
that the Executive Stock Option shall be part of and represent five (5.0%)
percent of the Executive Beneficial Ownership Position for the initial February
1, 2017 calculation of the Executive Beneficial Ownership Position;

 

1

 

 

(ii) First Year and Successive Stock Grants: The Company shall make stock grants
to the Executive in that amount of the Company’s restricted common shares
pursuant to the following times and terms:

 

(x) As of February 1, 2017, the Company shall make a stock grant to the
Executive representing five (5%) percent of the issued and outstanding Company
common shares calculated and determined as of February1, 2017 (the “Initial
Stock Grant”), and which Initial Stock Grant, when combined with the Executive
Stock Option, shall fulfill and meet the Executive Beneficial Ownership Position
for current year of the Initial Term of this Agreement, and;

 

(y) Commencing on February 1, 2018, and thereafter on each successive February
1st Adjustment Date throughout the Initial Term of this Agreement, the Company
shall issue to Executive stock grants for that number of additional shares of
the Company’s restricted common shares necessary to maintain the Executive
Beneficial Ownership Position for each such February 1st Adjustment Date; for
example, if on a February 1st Adjustment Date, the Executive beneficially owns
seven (7%) percent of the Company’s then outstanding common shares, the Company
shall issue to Executive a stock grant representing three (3%) percent of the
Company’s then outstanding common shares to meet and attain the Executive
Beneficial Ownership Position; that when issued, such shares contained in each
stock grant of the Company’s restricted common shares shall be deemed validly
issued, fully paid and non-assessable; that for purposes of reporting to the
applicable regulatory agencies, the value assigned to the shares contained in
the Initial Stock Grant and in all subsequent stock grants made to Executive
pursuant to this Section 4 c. of this Agreement shall be the average public
market share price as reported by Bloomberg for the 10 trading days immediately
preceding, for the Initial Stock Grant, the date of February 1, 2017 and,
thereafter, the 10 trading days immediately preceding each successive February
1st Adjustment Date thereafter, and; that the proper officers of the Company
shall instruct the Company’s Transfer Agency to issue and deliver to Executive
stock certificates, representing that number of Company restricted common shares
issued to Executive to maintain his Executive Beneficial Ownership Position
throughout the Initial Term of this Agreement at each February 1st Adjustment
Date, affixed with the appropriate designation as restricted securities.

 

(iii) Executive shall be entitled to participate in any equity compensation plan
of the Company in which he is eligible to participate, and may, without
limitation, be granted in accordance with any such plan options to purchase
shares of the Company’s common stock, shares of restricted stock, and other
equity awards in the discretion of the Company’s Board or the Committee.

 

2

 

 

2. Ratification of Employment Agreement.

 

Except as set forth in this Amendment, the Employment Agreement is unaffected
and shall continue in full force and effect in accordance with its terms. If
there is conflict between this Amendment and the Employment Agreement, the terms
of this +Amendment will prevail and control.

 

IN WITNESS WHEREOF, the Parties have signed this Amendment as of the day, month
and year first above written.

 

COMPANY: Diego Pellicer Worldwide, Inc.         By:       Alan Valdes, Chairman
of the Board         EXECUTIVE: Ron Throgmartin         By:       Ron
Throgmartin, Chief Executive Office  

 

3

 

 

